 


109 HR 4908 IH: To require the Secretary of the Interior to offer the 181 Area of the Gulf of Mexico for oil and gas leasing.
U.S. House of Representatives
2006-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4908 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2006 
Mr. Poe introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To require the Secretary of the Interior to offer the 181 Area of the Gulf of Mexico for oil and gas leasing. 
 
 
1.Offshore oil and gas leasing in 181 Area of Gulf of Mexico
(a)DefinitionsIn this section:
(1)181 AreaThe term 181 Area means the area identified in map 15, page 58, of the Proposed Final Outer Continental Shelf Oil and Gas Leasing Program for 1997-2002 of the Minerals Management Service.
(2)Military Mission LineThe term Military Mission Line means the north-south line at 86°41′ W. longitude.
(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Minerals Management Service.
(b)Lease saleExcept as otherwise provided in this section, the Secretary shall offer the 181 Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) as soon as practicable, but not later than 1 year, after the date of enactment of this Act.
(c)Excluded areasIn carrying out subsection (b), the Secretary shall not offer for oil and gas leasing—
(1)any area east of the Military Mission Line, unless the Secretary of Defense agrees in writing before the area is offered for lease that the area can be developed in a manner that will not interfere with military activities; or
(2)any area that is within 100 miles of the coastline of the State of Florida.
(d)Leasing ProgramThe 181 Area shall be offered for lease under this section notwithstanding the omission of the 181 Area from any outer Continental Shelf leasing program under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344). 
 
